Exhibit 10.18

FIRST AMENDMENT TO INDUSTRIAL BUILDING LEASE

THIS FIRST AMENDMENT TO INDUSTRIAL BUILDING LEASE (the “Amendment”) is made this
            day of             , 2007, between US INDUSTRIAL REIT II, a Texas
real estate investment trust (hereinafter referred to as “Landlord”) and DS
DISTRIBUTION, INC., a Delaware corporation (hereinafter referred to as
“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord and Tenant entered into that certain Industrial Building Lease
dated June 20, 2007 (the “Lease”) pursuant to which Landlord agreed to lease to
Tenant and Tenant agreed to lease from Landlord, certain Premises containing
85,080 Rentable Square Feet known as Suite 300 in the building located at 1130
Commerce Boulevard, Logan Township, New Jersey (the “Building”); and

WHEREAS, the parties hereto desire to modify the Lease to reflect that the
square footage of the Premises through July 31, 2008, shall be 69,015 Rentable
Square Feet for the purposes of Basic Rent only as set forth herein (Tenant’s
proportionate share shall remain 22.04%); and

WHEREAS, any capitalized terms not otherwise defined in this Amendment shall
have the meanings ascribed to them in the Lease.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the mutual
receipt and legal sufficiency of which are hereby acknowledged, Landlord and
Tenant hereby agree as follows:

1. Basic Rent. Section 1.12 of the Lease is hereby deleted and the following
rent schedule is substituted in lieu thereof:

“1.12 Basic Rent. The amount set forth in the following schedule, subject to
adjustment as specified in Article IV.

 

Month(s)

   Approximate
Annual Rent (PSF)     Monthly
Basic Rent     Annual
Basic Rent  

CD-7/31/08

   $ 4.25 *   $ 24,442.81 *   $ 293,313.72 **

8/1/08-7/31/09

   $ 4.36     $ 30,912.40     $ 370,948.80  

8/1/09-7/31/10

   $ 4.47     $ 31,692.30     $ 380,307.60  

8/1/10-2/28/11

   $ 4.58     $ 32,472.20     $ 389,666.40 **

 

* Provided that no Event of Default (as defined in Section 21 of the Lease)
occurs under the Lease, the Basic Rent shall be abated for the first ninety
(90) days following the Commencement Date (“Abatement Period”). All of the terms
and conditions of the Lease shall remain in full force and effect during the
foregoing Abatement Period, including the obligation to pay Additional Rent, if
any. If any Event of Default occurs under the Lease, the Basic Rent abatement
provided for herein shall immediately terminate.

 

** Annualized amount

2. Brokers. Tenant and Landlord each represent that it has not had any dealings
with a real estate broker, finder or other person with respect to this Amendment
in any manner, and that no commissions are due as a result of this Amendment.
Each party shall indemnify the other party against all costs or liabilities for
commissions or compensation claimed by any broker or agent claiming the same by,
through, or under the indemnifying party.

 

1



--------------------------------------------------------------------------------

3. This Amendment shall not be effective or binding until such time as it has
been executed and delivered by all parties hereto. This Amendment may be
executed in counterparts, all of which shall constitute a single agreement.

4. Except as modified by this Amendment, the Lease and all terms, conditions,
covenants and agreements thereof shall remain in full force and effect and are
hereby in all respects ratified and confirmed. For the avoidance of doubt,
Landlord reserves all of its rights and remedies under the Lease and no
provision of the Lease shall be waived, except by an instrument in writing
(referring specifically to the Lease) executed by the party against whom waiver
is sought.

5. In the event of a conflict between this Amendment and any other provision of
the Lease, this Amendment shall control.

SIGNATURES ON FOLLOWING PAGE

 

2



--------------------------------------------------------------------------------

LANDLORD: US INDUSTRIAL REIT II, a Texas real estate investment trust By:    
Name:   Lewis Friedland Title:   President

 

TENANT: DS DISTRIBUTION, INC. a Delaware corporation By:     Name:     Title:  
 